Citation Nr: 0102197	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease and degenerative joint 
disease of the lumbar spine.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from February 1974 to December 
1995.

This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which granted service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine and assigned a 10 percent disability 
evaluation and which denied the veteran's claims for service 
connection for a left shoulder strain and for chondromalacia 
of the knees.

At a December 1999 hearing on appeal the veteran requested 
that the issue of service connection for a left shoulder 
strain be withdrawn.  During the pendency of this appeal, in 
a December 1999 rating decision, service connection was 
granted for a torn medial meniscus of the right knee and for 
degenerative changes of the medial meniscus of the left knee.

A hearing on appeal before the undersigned Member of the 
Board of Veterans' Appeals (Board) was conducted in December 
2000.  At this time the veteran raised the issues of the 
propriety of the ratings assigned for her knee disabilities.  
However, these issues are not on appeal because a notice of 
disagreement must be filed with the agency of original 
jurisdiction.  See 38 U.S.C.A. § 7105(b)(1).


FINDING OF FACT

The manifestations of the veteran's degenerative disc disease 
and degenerative joint disease of the lumbar spine include 
muscle spasm and recurring pain.



CONCLUSION OF LAW

A 20 percent disability evaluation for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ Part 4, Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION


At the time of a VA examination of the veteran in February 
1997, she related that she had had chronic pain in her low 
back ever since her injury in service.  The range of motion 
of the veteran's lumbar spine included forward flexion to 95 
degrees, backward extension to 20 degrees, lateral flexion to 
25 degrees to the right and to 28 degrees to the left 
bilaterally, and rotation was within normal limits.  It was 
indicated that she had some tenderness to palpation in her 
lower back, particularly on the left side in the sacroiliac 
joint area.  She had symmetrical sensation and strength, 
bilaterally, to touch and pinprick.

The diagnoses included chronic lower back pain, with 
decreased range of motion and tenderness in the left 
sacroiliac area.  It was noted that X-ray examination showed 
moderate degenerative joint disease with moderate narrowing 
of L4-L5 and L5-S1.

VA outpatient treatment records show that the veteran 
complained of back pain in November 1998.  She was seen for 
physical therapy the following month and, at that time, she 
reported that the pain was constant and was increased by 
being in one position for a long time.  The pain was 
decreased with medication.  It was reported that her gait was 
normal.

A hearing on appeal was conducted in December 1999.  At this 
time the veteran gave detailed testimony in support of her 
claim.  She related that at times she just had to roll back 
and forth on the floor to help the relieve the pain.  She 
noted that physical therapy had provided some relief but she 
had had another flare-up after the treatment.  She indicated 
that the pain went to her hip but not down the legs and that 
she had muscle spasms at times.

As noted above, a hearing on appeal before the undersigned 
Member of the Board was conducted in December 2000.  At this 
time the veteran submitted private and  VA treatment records.  
These records show that in September 1999 she reported 
experiencing intermittent sharp left lower back pain and left 
buttock pain.  The pain was aggravated by sitting for more 
than three hours and was alleviated by such things as 
walking, resting and medication.  The impression following 
examination was moderate degenerative disc disease at L4-5 
and L5-S1 with minimal levoscoliosis, and muscle spasm.

In December 1999 the veteran indicated that she was 
experiencing left lower back pain and tightness, having spent 
the last weekend painting and cleaning.  The pain was 
aggravated with prolonged postures and eased with ambulation.  
There was tenderness to palpation over the left lumbar 
paraspinal area and over the posterior superior iliac 
spine/sacral sulcus.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected degenerative disc 
disease and degenerative joint disease of the lumbar spine.  
The Board has identified nothing in this historical record 
which suggests that the current evidence of record is not 
adequate to fairly determine the rating to be assigned for 
this disability.  Moreover, the Board has concluded that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to this disability.



Under Diagnostic Code 5293, a 60 percent disability 
evaluation is for assignment where intervertebral disc 
syndrome is pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain on motion 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation is 
for assignment where it is severe with recurring attacks and 
with intermittent relief, a 20 percent evaluation is 
warranted where it is moderate with recurring attacks and a 
10 percent disability evaluation is for assignment where it 
is mild.

The veteran's complaints of pain have been well documented.  
Her testimony has been credible and consistent with the 
clinical findings.  Her disability was described as 
"moderate" in September 1999 clinical records.  Muscle 
spasm has likewise been documented.  



ORDER

Entitlement to a 20 percent disability evaluation for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine is granted.  The appeal is allowed, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

